DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 21 is directed to an allowable process. The restriction requirement, as set forth in the Office action mailed on 3/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 22-23, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/10/2021 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 15-27 and 35-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 15 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…forming a writing transistor and a reading transistor over a substrate; forming a memory cell over the substrate, comprising: forming a tunneling layer over the substrate; forming a blanket dielectric layer over the tunneling layer and the substrate; etching the blanket dielectric layer to form a storage layer on the tunneling layer; forming a first electrode over the tunneling layer; and forming a second electrode on the tunneling layer and adjacent the storage layer; and forming an inter-metal dielectric layer over the writing transistor, the reading transistor, and the memory cell to interconnect the writing transistor, the reading transistor, and the memory cell”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 15 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 15 is allowable.

Claim 21 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…forming a first interfacial layer over the transistor region and between the source/drain regions and a second interfacial layer over a memory region of the substrate after forming the source/drain regions; forming a gate dielectric layer over the first interfacial layer and a storage layer over the second interfacial layer such that the storage layer exposes a portion of the second interfacial layer; forming a gate electrode over the gate dielectric layer, a first electrode over the storage layer, and a second 
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 21 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 21 is allowable.
The most relevant prior art Yang et al. (US publication 2018/0166451A1), (specifically fig. 1a-1n and related text) and Lin et al. (US publication 2018/0138317 A1), (specifically fig. 2-19 and related text), disclose some limitations of the claimed invention (method steps of forming transistor (logic) and memory cell on a substrate) but do not disclose nor render obvious independent claim(s) 21 as a whole (forming a first interfacial layer over the transistor region and between the source/drain regions and a second interfacial layer over a memory region of the substrate after forming the source/drain regions; forming a gate dielectric layer over the first interfacial layer and a storage layer over the second interfacial layer such that the storage layer exposes a portion of the second interfacial layer; forming a gate electrode over the gate dielectric layer, a first electrode over the storage layer, and a second electrode over the portion of the second interfacial layer such that the storage layer laterally surrounds the second electrode; and forming an inter-metal dielectric layer over the substrate to interconnect the source/drain regions, the gate electrode, the first electrode, and the second 
Claim 35 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…forming source/drain regions in the transistor region of the substrate; forming an interfacial layer over the transistor region of the substrate and between the source/drain regions; forming a tunneling layer over the memory region of the substrate; subsequently forming a blanket dielectric layer and a blanket conductive layer over the interfacial layer and the tunneling layer; patterning the blanket conductive layer to form a gate electrode over the interfacial layer and a first electrode over the tunneling layer; after patterning the blanket conductive layer, patterning the blanket dielectric layer to form a gate dielectric layer between the gate electrode and the interfacial layer and a storage layer between the first electrode and the tunneling layer; after patterning the blanket dielectric layer, forming a second electrode over the tunneling layer and surrounded by the first electrode; and forming an inter-metal dielectric layer over the substrate to interconnect the source/drain regions, the gate electrode, the first electrode, and the second electrode”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 35 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 35 is allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828